Citation Nr: 0935355	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a right knee injury with degenerative joint 
disease, currently rated 10 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of a left knee injury with degenerative joint 
disease, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to October 
2002.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

Procedural history

In a January 2003 rating decision, service connection was 
granted for residuals of injuries of the right and left knees 
with bilateral degenerative joint disease.  Separate 10 
percent disability ratings were assigned.

On October 6, 2005, the RO received the Veteran's claims for 
increased ratings for the service-connected bilateral knee 
disabilities.  In the April 2006 rating decision, increased 
ratings for the service-connected bilateral knee disabilities 
were denied.  The Veteran perfected an appeal of those 
denials.

In April 2009, the Veteran and her spouse testified at a 
Travel Board hearing held at the RO before the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on her part is required.




Issue not on appeal

In the April 2006 rating decision, the RO denied an increased 
(compensable) rating for sinusitis with allergic rhinitis.  
The Veteran perfected an appeal of that denial.  However, at 
the April 2009 hearing the Veteran withdrew the appeal of 
that issue.  See the hearing transcript, page 2.  Therefore, 
this issue has been duly withdrawn and it will be discussed 
no further herein.  See 38 C.F.R. § 20.204 (2008).


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issues on appeal must be remanded for further evidentiary 
development.

At the hearing, the Veteran testified that her bilateral knee 
disabilities have worsened since her VA examination in 
November 2005.  The Veteran's representative argued that a 
new examination is warranted.  See the April 2009 hearing 
transcript, page 22.  

The Board believes that under the circumstances here 
presented, a current medical examination is necessary.   See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination].

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should ask the Veteran whether 
she has received treatment as a military 
retiree for her knee disabilities since 
June 2008.  Depending on the Veteran's 
response, VBA should obtain any military 
retiree treatment records which are not 
already of record.  Any records so 
obtained should be associated with the 
Veteran's claims folder.

2.  VBA should schedule the Veteran for 
an examination to determine the current 
severity of the service-connected 
residuals of right and left knee injuries 
with bilateral degenerative joint 
disease.  The report of the examination 
should be associated with the Veteran's 
VA claims folder.

3.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the Veteran's 
claims.  If the decision remains 
unfavorable to the Veteran, in whole or 
in part, a supplemental statement of 
the case (SSOC) should be prepared.  
The Veteran and her representative 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




